Citation Nr: 0424104	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for right wrist 
fusion, status post luno-triquetral ligament tear, with 
limited and painful motion, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans (VA) Regional Office (RO).  In 
November 2003, a hearing was conducted at the RO before the 
undersigned.


REMAND

The veteran's service-connected right wrist disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5213, based upon limitation of motion of the forearm.  

In this case, it is essentially the veteran's contention that 
the evidence of record does not accurately document all the 
manifestations of his service-connected right wrist 
disability and, as such, the assigned rating evaluation does 
not adequately reflect the degree of impairment associated 
with this disability for compensation purposes.  

During a November 2003 hearing, the veteran clarified his 
belief that his right wrist is more appropriately rated 
pursuant to a diagnostic code governing disability of the 
wrist based upon immobility of the wrist due to fusion rather 
than limitation of motion of the forearm.  In this regard, 
the veteran asserts he is essentially unable to use the right 
hand due to its severely limited capacity.  He described 
symptoms of chronic wrist pain, particularly with movement 
and use, and exposure to cooler temperatures.  He also 
described an absence of feeling on the skin surface due to 
decreased circulation.  The veteran further reported a tender 
and painful scar at the surgical site.  According to the 
veteran, during the most recent VA examination, the examiner 
did not correctly document his statements concerning 
functional impairment associated with the right wrist.  
Specifically, the medical report detailed activities of daily 
living in which the veteran reportedly was able to engage.  
The veteran explained he is unable to engage in many 
activities of daily living due to limitations associated with 
use of the right hand and must rely upon use of his non-
dominant left hand or assistance from his wife.  

Testimonial evidence presented with respect to the nature of 
symptoms manifested by the veteran's right wrist disability 
raise the question of whether the service-connected 
disability is appropriately rated under Diagnostic Code 5213.  

Because the rating criteria governing disability of the wrist 
contemplates ankylosis of the wrist, and in light of the 
veteran's assertions in this regard, the Board finds that 
additional development is necessary.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214. 

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such an examination and resultant medical opinion would 
be of assistance to the Board in determining the nature and 
severity of the service-connected disability.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In support of his claim, the veteran has reported recent VA 
outpatient treatment for his right wrist disability.  An 
attempt has not been made to obtain these treatment reports.  
It is the opinion of the Board that an attempt should be made 
to obtain any additional relevant treatment reports 
identified by the veteran that have not been associated with 
the claims folder.  See, Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  The VA is deemed to have constructive knowledge 
of these records.

Finally, a preliminary review of the record discloses the 
veteran has not been advised concerning the regulatory notice 
requirements pursuant to the Veterans Claims Assistance Act 
(VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a), redefined VA's duties to notify and assist a 
claimant in the development of a claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, VA is to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following actions:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file any private and VA medical 
records, to include VA treatment reports 
dated subsequent to 2001, from the North 
Hampton VA Medical Center.  If any requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  The RO should 
ensure that the notification and 
documentation requirements mandated by the 
Veterans Claims Assistance Act of 2000 are 
met. 

3.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, the RO should schedule 
the veteran for orthopedic and neurological 
examinations to determine the extent and 
severity of his service-connected right wrist 
disability.  If possible, please consider the 
veteran's request at the hearing that the 
examinations be scheduled at the VA facility 
in North Hampton.

The veteran's claims file should be made 
available to the examiners for review in 
advance of the scheduled examinations, and 
this fact should be so documented in the 
medical report.  The examiner conducting the 
orthopedic portion of the rating examination 
is requested to determine the extent of 
functional impairment in the veteran's right 
wrist.  All indicated studies and tests, 
including measurements of grip strength and 
range of motion should be performed.

In addition, the examiners should offer 
opinions as to the effects, if any, of any 
functional limitation due to pain.  The 
examiner should also discuss whether the 
veteran has any tender or painful scars, and 
whether there is limitation of motion 
associated with any of the scars.  The 
examiner should comment on whether there are 
neurological deficits associated with the 
right wrist.  The examiners are requested to 
include complete rationales for all opinions 
expressed.  

4.  Thereafter, the case should be reviewed 
by the RO.  In its evaluation of the service-
connected right wrist disability, the RO 
should consider whether the wrist disability 
is appropriately rated under the currently 
assigned diagnostic code and also consider 
the veteran's request for separate ratings.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response. 

The case should then be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this matter.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


